As filed with the Securities and Exchange Commission on June 21, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material under Rule 14a-12 STADION INVESTMENT TRUST (Name of Registrant as Specified In Its Charter) c/o ULTIMUS FUND SOLUTIONS, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Address of principal executive offices) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Dear Partners and Friends, As you know, Stadion is currently seeking proxy votes related to the partial transfer of ownership interest in Stadion to TA Associates, a private equity firm. To facilitate proxy gathering, Broadridge has been hired to actively reach out to clients who have not responded. So that we can conclude this process quickly, we’d like to ask you to join us in gathering the remaining proxies. If you have discretion to vote, please do. If not, your client can vote in one of the following ways: If they still have their proxy card, they can: oVote electronically using the unique serial number assigned to them. If not, they can: oSimply dial Broadridge at 1.877.826.0877; all they need to vote is name and address. With your help over the next few days, we can complete voting in time for our scheduled Special Shareholder Meeting next Monday, June 27th. This will avoid the need to adjourn without a conclusion and extend the voting process. The Proxy Statement is attached. Thank you for your help.
